COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Reynaldo Morales v. Travelers Indemnity Co.

Appellate case number:     01-19-00051-CV

Trial court case number: 2016-02771

Trial court:               165th District Court of Harris County

        The Court issues this order to advised appellant that his appeal may be dismissed for want
of jurisdiction. See TEX. R. APP. P. 42.3(a).

        The final judgment was signed on March 8, 2016. Motion for new trial was filed almost a
year later, on February 21, 2017. The notice of appeal was filed almost two years later, on January
8, 2019.

         A notice of appeal is timely if filed within 30 days of the date the final judgment is signed,
or if a timely motion for new trial is filed, within 90 days of the date the final judgment is signed.
See TEX. R. APP. P. 26.1. A motion for new trial is timely if filed within 30 days of the date the
judgment is signed. See TEX. R. CIV. P. 329b(a).

        The clerk’s record indicates that appellant’s motion for new trial was not timely filed, and
thus, his notice of appeal, filed on January 8, 2019, was also untimely filed. The deadline for filing
the notice of appeal is jurisdictional and unless appellant timely files a notice of appeal, we must
dismiss the appeal for lack of jurisdiction. See TEX. R. APP. P. 25.1(b); 42.3(a).

       Unless appellant files a response demonstrating by citation to the law and to the record that
this Court has jurisdiction of the appeal, this appeal will be dismissed for want of jurisdiction. See
TEX. R. APP. P. 42.3(a), 43.2(f).

       The final deadline to file your response is 5:00 p.m., March 8, 2019.

       If a meritorious response is not received in the form described above by the deadline, the
Court may dismiss the appeal for want of jurisdiction without further notice.

       It is so ORDERED.
Judge’s signature: ___/s/ Justice Richard Hightower______________
                    Acting individually  Acting for the Court


Date: __February 26, 2019__